Citation Nr: 9927374	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-18 384	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran requested in November 1998 that his claim for 
entitlement to service connection for a lower back disorder 
be reopened.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In February 1971, the Board denied the veteran's claim 
for service connection for arteriosclerotic heart disease.  
The veteran was notified of the denial and of his appellate 
rights, but he did not appeal or file a motion for 
reconsideration of the decision.

2.  The evidence submitted since February 1971 is either 
cumulative or redundant, or it bears directly, but not 
substantially on the specific matter under consideration, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered to decide 
fairly the merits of this claim. 


CONCLUSIONS OF LAW

1.  A February 1971 Board decision that denied the veteran's 
claim of entitlement to service connection for heart disease 
is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 (West 1991); 
38 C.F.R. § 20.1100 (1998).

2.  Evidence received subsequently to the Board's February 
1971 decision is not new and material; thus, the requirements 
to reopen the claim of entitlement to service connection for 
heart disease have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted sufficient evidence to reopen his claim for service 
connection for heart disease.  The RO initially denied the 
veteran's claim in August 1970.  The veteran appealed that 
denial to the Board, and the Board affirmed the RO's denial 
in February 1971.  The Board considered service medical 
records, a January 1970 private examination report, a July 
1970 VA examination report, and statements from the veteran 
when it denied the veteran's claim.  The July 1970 private 
examination report revealed that the veteran was suffering 
from chest pains, and the July 1970 VA examination report 
showed heart disease.  The Board based its decision on the 
fact that arteriosclerotic heart disease was not demonstrated 
during service, and on the absence of medical documentation 
during service of pneumonia or tuberculosis, which the 
veteran had claimed caused his heart disease.  The veteran 
was notified of the Board's denial and of his appellate 
rights by letter dated February 1971. 

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).  In the present case, the veteran did not file a 
motion for reconsideration of the Board's February 1971 
decision, nor did he appeal the decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
Therefore, the Board's February 1971 Decision is final.  Id.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  A three pronged analysis is used to 
determine whether evidence is "new and material" as defined 
by 38 C.F.R. § 3.156(a).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence "is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet.App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
Board's February 1971 decision includes:  (1) service medical 
and personnel records; (2) treatment records of M.A. Sharik, 
M.D., and Leon N. Gilbert, M.D., dated from March 1992 to 
April 1997; (3) two letters from the veteran dated November 
1998; (4) a November 1998 letter from the veteran's brother 
and sister stating that the veteran suffered a heart attack 
while in service; and (5) statements from the veteran's 
representative dated January and August 1999. 

The service medical and personnel records show the following:  
(1) the veteran was treated for a seizure or convulsion in 
June 1952; (2) he was treated for dizziness and fainting 
spells in June 1952; (3) a private doctor diagnosed him with 
myocardial infarct in January 1970; (4) a VA examiner 
diagnosed him with calcified primary complex, pulmonary, in 
all probability not tuberculosis and of no clinical 
significance; and (5) he was treated from March 1992 to April 
1997 for a variety of disorders, including left ventricle 
dysfunction.  Drs. Sharik and Gilbert did not offer medical 
opinions during their treatment of the veteran from March 
1992 to April 1997 concerning whether the veteran's heart 
disorder was related to his period of service.  The record 
also reveals that the veteran submitted a November 1998 
statement indicating that he feels that he did not receive 
adequate medical treatment after his June 1952 seizure or 
convulsion, and requested that the Board review these 
records.  The RO sent a September 1997 letter to the veteran 
requesting medical evidence and authorization for release of 
further medical evidence, but the RO did not receive a reply 
to this letter.

Medical treatment records submitted subsequently to the 
February 1971 Board decision are neither cumulative nor 
redundant, and by themselves and in connection with evidence 
previously assembled are not so significant that they must be 
considered to decide fairly the merits of the claim.  The 
treatment records are not material in that they do not 
establish that the veteran's heart disease is related to 
active service.  Service medical records submitted 
subsequently to the February 1971 Board decision are 
duplicative and redundant, and were already considered by the 
Board in February 1971.  Acknowledging the veteran's various 
contentions of record, the Board notes that the veteran's VA 
claim number and his medical records in the 1960's need not 
be the same number for the RO or Board to receive his 
records, and that the Board was in possession of his service 
medical records when it made the February 1971 decision. 

As to the veteran's contention that he had a heart attack 
while on active duty, his assertion is not new as it is 
duplicative of his statements which were of record at the 
time of the prior final denial in February 1971.  Reid v. 
Derwinski, 2 Vet App. 312 (1992).  Moreover, the veteran's 
statement is not material evidence because, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition, and his statements on such 
matters do not constitute material evidence sufficient to 
reopen his claim.  The veteran's brother and sister in 
November 1997 also claimed that the veteran had a heart 
attack while in service, but as they are also laypersons, 
their statements alone cannot be relied upon to defeat the 
bases of the Board's February 1971 denial.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for 
arteriosclerotic heart disease.  The Board's February 1971 
decision remains final and is not reopened.  

The Board notes that in a November 1998 statement, the 
veteran reported that he had requested that the Social 
Security Administration (SSA) provide him with medical 
records dating from "1968/1973" and that he expected to 
receive these records in approximately six weeks.  (The 
veteran apparently submitted these records to the SSA in 
connection with a claim for disability benefits.)  The 
veteran failed to specific address the relevancy of such 
records and the record before the Board contains no such 
records.  The veteran is notified that if he believes such 
records are relevant to his claim, he should submit this 
additional evidence to the RO for consideration.  See Graves 
v. Brown, 8 Vet.App. 522 (1996).  The Board views its 
discussion as sufficient to inform the veteran and his 
representative of the elements necessary to reopen his 
previously denied claim, and to explain why his current 
attempt to reopen his claim fails.  



ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for arteriosclerotic heart 
disease is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

